                 Case 2:19-cr-00127-TLN Document 45 Filed 03/02/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00127-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   WILLIAM MICHAEL NITSCHKE,
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      This case was last set for status of counsel on February 25, 2021.

21          2.      On that date, the parties appeared before the District Court. Due to the ongoing COVID-

22 19 pandemic, all parties, including Mr. Nitschke, appeared via videoconference. Outside the presence of

23 the prosecutor, the Court held an in camera hearing with Mr. Nitschke and his counsel regarding the

24 status of counsel.

25          3.      After the in camera hearing, the Court ruled that Mr. Hanson would remain counsel for

26 Mr. Nitschke. The Court then set the matter for March 11, 2021, for further status of counsel. No time

27 exclusion was requested or found on the record before court adjourned. The parties attempted to bring

28 Mr. Nitschke back into the courtroom to resume the matter and agree to a time exclusion. However, the

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00127-TLN Document 45 Filed 03/02/21 Page 2 of 3


 1 Court staff was not able to reach the necessary parties at the jail and Mr. Nitschke could not be returned

 2 to appear before the Court via videoconference.

 3          4.      Notwithstanding this omission, the parties do believe there is and was on February 25,

 4 2021, good cause to exclude time under Local Code T4. This information was known to the parties and

 5 the Court on February 25, 2021.

 6          5.      By this stipulation, the parties now move to exclude time between February 25, 2021, and

 7 March 11, 2021, under Local Code T4.

 8          6.      The parties agree and stipulate, and request that the Court find the following:

 9                  a)     Counsel for the defendant substituted in as counsel within the past few months.

10          Discovery associated with this case includes approximately 50 pages of reports and several

11          audio/video recordings. Defense counsel has received this discovery is in the process of

12          reviewing discovery and performing investigation. In particular, the defendant received a pre-

13          plea report on his criminal history from the probation department. The defendant has expressed

14          disagreement with this report and his resulting criminal history points under the Sentencing

15          Guidelines. The defendant and defense counsel are performing investigation in an attempt to

16          resolve these disputes and discrepancies with probation and the government.

17                  b)     Counsel for the defendant desired and desiress additional time to obtain and

18          review initial discovery, obtain records of prior arrests and convictions, review the defendant’s

19          criminal history, prepare relevant motions, discuss trial strategies, prepare possible defenses, and

20          otherwise prepare for trial.

21                  c)     Counsel for the defendant believed on February 25, 2021 and continues to believe

22          that failure to grant the above-requested continuance would deny him the reasonable time

23          necessary for effective preparation, taking into account the exercise of due diligence.

24                  d)     The government did not and does not object to the continuance.

25                  e)     Based on the above-stated findings, known to the Court at the time it granted the

26          continuance, the ends of justice served by continuing the case as requested outweighed and

27          outweigh the interest of the public and the defendant in a trial within the original date prescribed

28          by the Speedy Trial Act.

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00127-TLN Document 45 Filed 03/02/21 Page 3 of 3


 1                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of February 25, 2021 to March 11,

 3          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 4          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 5          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 6          interest of the public and the defendant in a speedy trial.

 7          7.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.

10          IT IS SO STIPULATED.

11

12
     Dated: March 1, 2021                                     MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ MICHAEL W. REDDING
15                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
16

17
     Dated: March 1, 2021                                     /s/ Michael E. Hansen
18                                                            Michael E. Hansen
19                                                            Counsel for Defendant
                                                              William Michael Nitschke
20

21

22
                                            FINDINGS AND ORDER
23
            IT IS SO FOUND AND ORDERED this 2nd day of March, 2021.
24

25

26

27                                                                   Troy L. Nunley
                                                                     United States District Judge
28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
